DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments.
 
Status of the Claims
	Claims 1-5, 8, and 10-25 are pending. Claims 24 and 25 are newly added. Claims 6, 7, and 9 are cancelled. Claims 13-21 are withdrawn. Claims 1-5, 8, 10-12, and 22-25 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on December 26, 2018 is acknowledged. Although Applicant indicates that the election is with traverse, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8, 10-12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maio et al. (Maio) (US 2006/0006579 A1; of record), Origo (US 2009/0035239 A1; of record), Yagita et al. (Yagita) (US 4,650,672; of record),  Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record), Ricard (US 2012/0138078 A1; of record), and Harrison et al. (Harrison) (US 3,279,999; of record).
Applicant claims a cosmetic product comprising a container having at least one flat-bottomed cavity in which is positioned an assembly of at least one inclusion part which is solid at 25oC and of a fixing composition which is solid at 25oC, wherein:

- the inclusion part is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g, 
- the drop point of the fixing composition is greater than a drop point of the inclusion part,
- the inclusion part has a hardness greater than the mean hardness of the fixing composition, 
- the fixing composition comprises at least one oil and one structuring compound selected from waxes or oil-gelling polymers.

Applicant claims a cosmetic product comprising a container having at least one flat-bottomed cavity in which is positioned an assembly of at least one inclusion part which is solid at 25oC and of a fixing composition which is solid at 25oC, wherein:
- the inclusion part and the fixing composition are in contact with one another and have different compositions, the inclusion part projects with respect to the fixing composition,
- the inclusion part is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g, 
- the inclusion part is a pressed powder and the fixing composition is a hot cast material, and 
- the fixing composition comprises at least one oil and one structuring compound selected from waxes or oil-gelling polymers.

	Maio discloses a package for containing and displaying cosmetic products and a process for the manufacture of said package. An objective of Maio’s invention is to provide a package for containing and displaying cosmetic products that are of simpler structure and gives more prominence to the same product (para.0001-0003). 
The package for containing and displaying cosmetic products, which is pictured below (Fig.1), comprises a component (5) (reading on fixed composition) suitable to contain at least one cosmetic product (4) (reading on inclusion part). Said component (5) is made of a material that is poured as a liquid and left to harden (abstract; para.0004, 0006, 0027).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Alternatively, the cosmetic product may be inserted into the container before pouring the hardened material (para.0007). As shown in Figures 1 and 2, the container (1) has a flat-bottomed cavity (3) (para.0022). Furthermore, as shown in Maio’s Figure 1, the container includes only one cavity and the container does not include a pot.
	The cosmetic product (4) is substantially of a solid type, in particular formed by pressed powder, extruded, poured, or otherwise produced. Maio discloses that the package is particularly advantageous when the cosmetic product is made of pressed powder. The cosmetic product is subjected to lower mechanical stress and remained particularly soft and comfortable (para.0010, 0021).	
The cosmetic product can be of the same or different type and can have any shape (para.0020). As shown in Figure 1, there may be at least two inclusion parts (component (4) in Maio’s Fig.1) and the inclusion part projects with respect to the fixing composition (component (5) in Maio’s Fig. 1).
	To manufacture the package, the cosmetic product (4) is placed in the cavity of the container (1) in the desired position  (reading on the inclusion part in direct contact with the container), then an opportunely prepared hardening material (5) in liquid form is poured into the cavity (3) so as to fill it completely or partially, and in any case, so as to surround the cosmetic product (4) inserted previously. The cosmetic product (4) is surrounded by the material at least at a height to keep the same cosmetic product (4) bound to the component (1) (reading on the inclusion part in direct contact with the container) (para.0022). 
	The material used for component (5) is preferably a resin material that is of a heat-hardening type, i.e. a material that is in liquid form when prepared and then hardens after a period of time (at room temperature or at a pre-established temperature (para.0033). The material used may be of a transparent type, opaque, and/or be colored (para.0036). 

	Maio does not appear to explicitly disclose: (i) the fixing composition comprises at least one oil and one structuring compound; (ii) the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g; or (iii) wherein the fixing composition is a second cosmetic composition. Origo, Yagita, Tabakman, Ricard, and Harrison are relied upon for these disclosures. Their teachings are set forth herein below.

Origo discloses that eye-shadows are known to be manufactured according to different technologies, including as compact eye-shadows and moulded eye-shadows (para.0003) 
Origo discloses that compact eye-shadow (reading on eye shadow in the form of pressed powders) is prepared by a process that comprises grinding of powders (fillers and pigments) together with appropriate binder compounds, sieving of the powder to obtain a uniform particle size, and subsequent compacting under pressure to form a cake, known as the “compact,” which is placed in a container (para.0003, 0004).
	Origo discloses that moulded eye-shadows (reading on hot cast material), obtained by a process that comprises melting of waxes (reading on structuring compound) and oils in boilers, followed by the addition of a dispersion of suitably calendered pigments to the molten block; the block is then solidified into solid cakes, which are finally re-melted and poured into the metal container, where they are left to solidify to obtain a cake known as the “moulding.” (para.0005).
Yagita disclose cosmetics, such as eye shadow, comprising a first base A of suitable pigment, and a second base B of a pigment which is a different color from the first base A.  (col.1, lines 19-33, 50-58; Fig. 1-3). Yagita discloses a mixture of base A, which is in powder form, and base B, which is moulded into grains (i.e. a mixture of a powdered base and a granular base). The term “grain” is used to describe a state where the particles in powder form are bound together in a mass by a binder (col.2, lines 52-56; col.3, lines 27-61; col.4, lines 30-32). Yagita discloses that there are various ways of forming the bases into grains; one is to mix a suitable amount of oil as a binder with the base and obtain a clay-like substance and then form the obtained substance into grains using a grain moulding machine or an extruder/moulder (col.3, lines 27-32).
	Yagita’s cosmetic allows for different color bases to be mixed simultaneously or separately with a puff or a chip to facilitate application of the same on the skin, and allows for subtle combinations of colors (col.1, lines 14-26). The user transfers the single color of the base 1 or base 2 to the face by a puff or the like, just as in the conventional method of applying cosmetics. If the puff is slidably moved from the base 2 to the base 1, then it will have plural colors thereon. When the puff is slidably moved at right angels to the border of the base 2 and base 1, the puff will have the colors in layers. If the puff is slidably moved along the border of the base 2 and base 1, the two colors are relatively independently transferred onto the puff (col.2, lines 2-32). 
Ricard discloses a cosmetic assembly for making up and/or caring for keratin materials, such as the lips, comprising at least: one container containing at least one solid cosmetic composition, in particular in the form of a hot-cast product (para.0001, 0009, 0010, 0013, 0016, 0043). The solid cosmetic composition comprises at least one oil and at least one wax (para.0088, 0089). The solid composition may be a makeup, such as an eye shadow (para.0040; Ricard claim 15).
	The composition is taken up by an application member, and applied onto the keratin material using the application member (para.0047). Ricard discloses that in the cast of a cast product, the composition will preferably have a hardness of greater than or equal to 60 g, in particular between 60 g and 1000 g. Advantageously, the solid composition is easily taken up using an application member (para.0073-0078).
Tabakman discloses stick-shaped cosmetic products which are free-standing (para.0001, 0004). Tabakman discloses that shape retention properties of cosmetic compositions may be defined by various different parameters such as the drop point of the cosmetic composition. The drop point of the cosmetic composition may be used for defining the shape retention properties thereof, and preferably, the cosmetic composition is characterized by a drop point of not less than 50oC, more preferably not less than 60oC, and most preferably not less than 70oC (para.0034). 
Harrison discloses lipsticks which are self-shaping so that the applicator end of the lipstick remains, as the lip rouge is consumed, substantially unchanged in shape (col.1, lines 10-15). Harrison discloses that it has long been recognized, for example, that the maintenance of the original shape of the tip of a lipstick throughout its use would be desirable to facilitate utilization thereof (col.1, lines 26-35).
To overcome the disadvantage of prior lipsticks, lipsticks composed of lip rouge in which different portions thereof are removed unequally during use in such a way to cause the tip of the lipstick to retain its original shape is provided. More particularly, the desired self-shaping property is obtained by combining in the lipstick at least two masses of lip rouge having different hardness characteristics at body temperatures. While both masses are of a hardness characteristic of a good quality lip rouge, one mass, extending lengthwise of the lipstick, is somewhat softer than another mass coextensive with and lying adjacent to the first mass. When the stick is used, the harder mass will wear away at a slower rate than the softer mass, thereby maintaining a pointed tip, a sharply rounded tip, or other original shapes in the stick throughout its use depending upon the distribution of the respective masses (col.1, lines 35-53).
	
	As discussed above, Maio discloses that the cosmetic product is a pressed powder. In light of Origo’s disclosure that eye shadow products are known to be in the form of a pressed powder, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the 
	Further, as discussed above Maio discloses that the material used for their component (5) is a material that is of a heat-hardening type, i.e. a material that is in liquid form when prepared, poured into the packaging as a liquid, and then hardens after a period of time (at room temperature or at a pre-established temperature); and the material used may be of a transparent type, opaque, and/or be colored. In light of Origo’s disclosure that eyeshadow is also known to be made with heat-hardening type of material comprising waxes and oils, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Maio and Origo, and use a colored moulded eyeshadow material (reading on hot cast material) comprising waxes and oils as the component (5) of Maio’s product in lieu of the resin material. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only holding Maio’s component (4) in place, but also having more eyeshadow material, in particular that of a different color from Maio’s component (4) in order to have the advantage of being able to apply different colors in layers in one application step and having the ability to make new, customizable colors by sweeping through both components (4) and (5) with an applicator as discussed in Yagita. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the moulded eyeshadow material is known to be applied to a container in the same way as discussed in Maio for component (5) (i.e. applying the material in liquid form then allowing it to solidify), and Yagita discloses that eyeshadow containers having different colors and different textures (e.g. powder and clay-like grain) are known in the art.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of drop point values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the drop point disclosed in Tabakman for the moulded eyeshadow material of the combined teachings of the prior art references in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the cosmetic material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of hardness values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the hardness values disclosed in Ricard for the moulded eyeshadow material of the combined teachings of the prior art references in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the limitations in the instant claim 1 wherein the hardness value and drop point of the inclusion part and the fixing composition are different, as discussed above, both the drop point and hardness values determine the shape retention properties of the cosmetic composition. As discussed 
.

Claim 1-4, 10-12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maio et al. (Maio) (US 2006/0006579 A1; of record), Ricard (US 2012/0138078 A1; of record), Imai (US 2005/0238596 A1; of record), Kim et al. (Kim) (KR 20090062375 A; of record), Yagita et al. (Yagita) (US 4,650,672; of record), Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record), and Harrison et al. (Harrison) (US 3,279,999; of record).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the inclusion part is a lip product comprising a wax.

	The teachings of Maio are set forth above and incorporated herein.

	Maio does not appear to explicitly disclose: (i) the fixing composition comprises at least one oil and one structuring compound; (ii) the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g; or (iii) wherein the inclusion part is a lip product. Ricard, Imai, Kim, Tabakman, Yagita, and Harrison are relied upon for these disclosures. The teachings of Tabakman, Yagita, and Harrison are set forth above and incorporated herein. The teachings of Ricard, Imai, and Kim are set forth herein below.

	Ricard discloses a cosmetic assembly for making up and/or caring for keratin materials, such as the lips, comprising at least: one container containing at least one solid cosmetic composition, in particular in the form of a hot-cast product. The term “cast product” denotes a mass of product whose cohesion is ensured by solidification of at least one of its constituents during implementation. The composition may be hot-cast in a mould, and the solidification results from its cooling (para.0001, 0009, at least one oil and at least one wax (para.0088, 0089). The solid composition may be a makeup, such as a rouge (reading on lip product) (para.0040; Ricard claim 15).
	The composition is taken up by an application member, and applied onto the keratin material using the application member (para.0047). Ricard discloses that in the cast of a cast product, the composition will preferably have a hardness of greater than or equal to 60 g, in particular between 60 g and 1000 g. Advantageously, the solid composition is easily taken up using an application member (para.0073-0078).
	Imai discloses a cosmetic pressed powder containing a wax (A), a dextrin fatty acid ester (B), a liquid oil (C), and a powder (D) (abstract). Imai discloses that when a wax and a dextrin fatty acid ester are uniformly dispersed in a powder, it is possible to obtain a cosmetic pressed powder excellent in terms of attachment to an applicator, spreadability when it is applied, conformability, and quality in use, as well as shape retention and impact resistance. The cosmetic pressed powder is excellent in terms of quality in use and stability, and it can be finely and uniformly attached to an applicator. When this cosmetic pressed powder is applied, it is excellent in terms of spreadability and conformability, providing a finely textured finish. In addition, this cosmetic pressed powder is excellent in terms of impact resistance and shape retention when it is transported or dropped accidentally (para.0008-0010).
	The cosmetic pressed powder is preferably used as makeup cosmetics, such as a rouge (reading on lip product) (para.0029).
	Kim discloses that lip palettes packaged with various colors of lip balms are known in the art. Such lip palettes are advantageous in that it allows for various color lip products to coexist in one lip palette, and it allows for the user to make a lip balm of the appropriate color (pg.2, para.2-4; Figures).

	As discussed above, Maio discloses that the cosmetic product is a pressed powder. In light of Imai’s disclosure that their rouge (lip product) is known to be in the form of a cosmetic pressed powder containing a wax, one of ordinary skill in the art would have found it prima facie obvious before the 
	Further, as discussed above Maio discloses that the material used for their component (5) is a material that is of a heat-hardening type, i.e. a material that is in liquid form when prepared, poured into the packaging as a liquid, and then hardens after a period of time (at room temperature or at a pre-established temperature); and the material used may be of a transparent type, opaque, and/or be colored. In light of Ricard’s disclosure that rouges (lip product) are also known to be made with heat-hardening type of material comprising wax(es) and oil(s), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Maio and Ricard, and use Ricard’s hot-cast rouge (reading on hot cast material) comprising waxes and oils as the component (5) of Maio’s product in lieu of the resin material. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only holding the pressed powder in place, but also having more cosmetic material, in particular that of a different color from the pressed powder in order to have the advantage of being able have various colored lip products in a single palette, and the advantage of being able to make new, customizable colors by sweeping through both components (4) and (5) with an applicator as discussed in Yagita. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the hot-cast rouge products are known to be applied to a container in the same way as discussed in Maio for component (5) (i.e. applying the material in liquid 
With regards to the drop point of the hot-casted rouge of the combined teachings of Maio, Ricard, and Yagita discussed above (i.e. fixed component), as discussed above, Tabakman discloses that the drop point of a cosmetic composition may be used for defining the shape retention properties thereof. Because among the purposes of the hot-casted rouge of the combined teachings of Maio, Ricard, and Yagita is to hold Imai’s pressed powder rouge (Maio’s component (4)) in place in Maio’s container, even though Tabakman’s drop points are directed to stick-shaped cosmetic products, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to combine the teachings of Maio, Imai, Ricard, and Yagita with the teachings of Tabakman, and use a drop point as disclosed by Tabakman for the hot-casted rouge of the combined teachings of Maio, Ricard, and Yagita as such drop points are known for producing a cosmetic product that is sufficiently shape retaining for self-supporting cosmetics, thus indicating that such a drop point would allow for the hot-casted rouge to retain its shape and maintain the positioning of the Imai’s powdered rouge (i.e. component (4) in Maio) in Maio’s container, but also able to have a sufficient pay-off so that the cosmetic material may be picked up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such drop point values are known to be suitable for solid cosmetic products.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of drop point values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the drop point disclosed in Tabakman for the hot-casted rouge of the combined teachings of the prior art references in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the cosmetic material. Where the general conditions of a claim are disclosed in the prior In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the hardness of the hot-casted rouge of the combined teachings of Maio, Ricard, and Yagita discussed above (i.e. fixed component), as discussed above by Ricard and Harrison, the hardness value contributes to the shape retention of the cosmetic material. Because among the purposes of the hot-casted rouge of the combined teachings of Maio, Ricard, and Yagita is to hold Imai’s pressed powder rouge (Maio’s component (4)) in place in Maio’s container, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to further combine the teachings of Maio, Ricard, Yagita, and Tabakman with the teachings of Harrison, and use a hardness value as disclosed by Ricard for the hot-casted rouge of the combined teachings of Maio, Ricard, Yagita, and Tabakman as such hardness values are known for producing a cosmetic product such as hot-casted rouge that is sufficiently shape retaining, but also able to have a sufficient pay-off so that the cosmetic may be taken up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such hardness values are known to be suitable for solid, hot-cast cosmetic products such as rouges.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of hardness values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the hardness values disclosed in Ricard for the hot-casted rouge of the combined teachings of the prior art references in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the limitations in the instant claim 1 wherein the hardness value and drop point of the inclusion part and the fixing composition are different, as discussed above, both the drop point and 
.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the only examples of the heat-set resin provided in Maio are polyurethane, polyester, and epoxy resins, which are thermoset resins. Applicant argues that thermoset resins are cured to harden, as opposed to hardening by cooling, and thus thermoset resins are not heat-cast materials. 
Applicant further argues that thermoset resins as in Maio are processed and handled completely differently, not requiring heating in order to be cast in a liquid form, and not cooling to solidify, but instead being cured by heat, drying, and/or time. Applicant argues that in contrast, a host cast material would need to be added in the form of a hot liquid when producing a cosmetic product according to Maio. Thus, Applicant argues that persons of skill would have no motivation or expectation of success to substitute the thermoset resin with a hot cast cosmetic material based on their different properties and behavior.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. While Maio discloses that the material used for their component (5) (corresponding to the instantly claimed fixing composition component) is preferably a resin material that is of a heat-hardening type, i.e. a material that is in liquid form when prepared and then hardens after a period of time (at room temperature or at a pre-established temperature, generally, however, Maio discloses that their component (5) is a hardening material that is poured into the container in liquid form, which then hardens (para.0004, 0006, 0022). 
In the first rejection under 35 U.S.C. 103 set forth above, Origo was relied upon for the disclosure of a cosmetic material that is known to be poured into a container in the same way as disclosed by Maio (i.e. pouring the material into the cosmetic container in liquid form then allowing it to harden). In particular, Origo discloses that moulded eyeshadows are poured in liquid form into the container, where they are left to solidify, i.e. harden. The teachings of Maio and Origo were combined to form a cosmetic 
In the second rejection under 35 U.S.C. 103 set forth above, Ricard was relied upon for the disclosure of a cosmetic material that is known to be poured into a container in the same way as disclosed by Maio (i.e. pouring the material into the cosmetic container in liquid form then allowing it to harden). In particular, Ricard discloses a solid cosmetic composition, such as a rouge (reading on lip product), in a container in the form of a hot-cast product. The composition is poured into the container then left to cool to solidify (para.0321, 0324-0330). The teachings of Maio and Ricard were combined to form a cosmetic product where Ricard’s hot-cast rouge (reading on hot cast material) is used as Maio’s component (5) in lieu of the resin material. As discussed above, one of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only holding Maio’s component (4) in place, but also having more cosmetic (e.g. lip rouge) material in the single cosmetic product. In particular, Ricard’s hot-cast rouge may be in a color that is different from that of Maio’s component (4) in order to have the advantage of, for example, being able to have various colored lip products in a single palette, and the advantage of being able to make new, customizable colors by sweeping through both components (4) and 

(2) Applicant argues that Maio does not specify the position of the inclusion parts at the end of the process beyond the Figures, which shown the cosmetic material being suspended in the resins. Applicant argues that Maio does not teach or suggest that the inclusion part is in direct contact with the container.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above, Maio discloses an embodiment of placing the component corresponding to the instantly claimed inclusion part into the container first prior to pouring in the component corresponding to the fixing composition.
As discussed above, Maio discloses that to manufacture the package, the cosmetic product (4) is placed in the cavity of the container (1) in the desired position (reading on the inclusion part in direct contact with the container), then an opportunely prepared hardening material (5) in liquid form is poured into the cavity (3) so as to fill it completely or partially, and in any case, so as to surround the cosmetic product (4) inserted previously. The cosmetic product (4) is surrounded by the material at least at a height to keep the same cosmetic product (4) bound to the component (1) (i.e. the container) (reading on the inclusion part in direct contact with the container) (para.0022). 

Conclusion
Claims 1-5, 8, 10-12, and 22-25 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616